UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 18, 2010 Fresh Start Private Management Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-153381 (Commission File Number) 26-3550286 (IRS Employer Identification No.) 11 ELK WA 99009 (Address of principal executive offices)(Zip Code) (509) 714-5236 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Registrant's Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On October 28 2010 Fresh Start Private Management, Inc. (FSPM) entered into an agreement with Trinity RX Solutions LLC of Breezy Point New York to exclusively license the Company’s Naltrexone Implant used in the treatment of Alcoholism. Under the terms of the agreement FSPM will issue Trinity RX Solutions LLC 7.5% of its issued and outstanding stock equaling 5,672,250 restricted shares.FSPM will pay a fee for each implant prescribed. Item 2.01 Completion or Disposition of Assets. The information provided in Item 1.01 is hereby incorporated into this Item 2.01 by reference Item 3.02 Unregistered Sales of Equity Securities. To the extent the issuance of the shares of common stock described in Item 1.01 above are deemed to be an issuance by the Company, the information provided in Item 1.01 is hereby incorporated into this Item 3.02 by reference. Fresh Start Private Management Inc. offered and sold the shares in reliance on the exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, in a non-public offering where purchaser had access to registration-type information of Fresh Start Private Management Inc. Item 9.01 Financial Statements and Exhibits. (d) Exhibits No. Description License Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Fresh Start Private Management, Inc.(Registrant) Date: November 18, 2010 By: /s/Michael Cetrone Name: Michael Cetrone Title: President and Chief Executive Officer 3
